 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 1 of 22 PageID: 105




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

THOMAS BACON,                                No. 19-cv-11023(NLH)

             Petitioner,

        v.                                          OPINION

DAVID ORTIZ,

             Respondent.


APPEARANCES:

Thomas Bacon
91231-083
Federal Correctional Institution
Fort Dix N.J. Unit 5802
P.O. Box 2000, Fort Dix, N.J. 08640

     Petitioner, Pro se

Craig Carpenito, United States Attorney
Kristin L. Vassallo, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
401 Market Street, 4th Floor
P.O. Box 2098
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     Petitioner Thomas Bacon, a federal inmate at FCI Fort Dix,

petitions for a writ of habeas corpus pursuant to 28 U.S.C. §

2241.    Petition, ECF No. 1.    Petitioner challenges the results

of a disciplinary hearing which assessed a loss of forty days of

good conduct time (GCT), the forfeiture of fifty-four days of
    Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 2 of 22 PageID: 106



non-vested good conduct (NVGCT) time, and other sanctions for

possession of a cell phone.         Respondent David Ortiz, the Fort

Dix Warden, opposes the Petition, and attaches the Declaration

of Fort Dix Legal Assistant Corrie Dobovich.            Answer, ECF No. 7.

Petitioner did not file a reply.           For the reasons stated herein,

the Petition will be denied.

I.     BACKGROUND

       On March 13, 2018, the United States District Court for the

Eastern District of Virginia sentenced Petitioner to an

aggregate sentence of 212 months in prison comprising

consecutive 120- and 92-month sentences for possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §

922(g)(1).      ECF No. 7-3, pp. 2-5.       Assuming all good conduct

time, as of this Petition, Petitioner’s projected release date

was October 21, 2032. 1       Id.

       On July 12, 2018, Fort Dix staff issued an incident report

charging Petitioner with possession of a hazardous tool, in

violation of BOP Disciplinary Code 108; use of any drug (Code

112); and destroying or disposing of any item during a search

(Code 115).      ECF No. 7-3, p. 15.       Specifically, the incident

report alleged that on July 12, 2018 at 3:10 a.m., Corrections

Officer Trought ordered Petitioner to submit to a pat search


1 According to the BOP website, the projected release date is now
April 20, 2030.
                                       2
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 3 of 22 PageID: 107



after observing Petitioner exit a small, second floor bathroom

stall with a set of white headphones hidden inside of a toilet

paper roll.     Id. at ¶ 11.   Upon Trought’s second request,

Petitioner fled down a hallway.       Id.

     As Trought pursued Petitioner, Trought observed a black

cell phone falling out of Petitioner’s boxers.         Id.   Trought

pursued Petitioner to an empty first floor laundry room, where

Petitioner quickly exited and submitted to a pat search.           Id.

As Trought searched Petitioner, Petitioner said, “I did not mean

to cause so much trouble I only had K2 and I swallowed the rest

of it.”   Id.    Another officer searched the laundry room and

found a black Samsung cell phone behind a dryer.          Id.

     Trought prepared the incident report on July 12 (the same

day as the incident) at about 5:05 a.m., and the report was

delivered to Petitioner at 2:15 p.m.        Id. at ¶¶ 14-16.

According to the incident report, Petitioner was advised of his

rights, and declined to make any comment or call any witnesses

or a staff representative.      Id. at ¶¶ 23-24.     The investigator,

Lieutenant Gallop, deemed the allegations valid and referred the

incident report for a hearing.      Id. at ¶¶ 26-27.

     On July 13, 2018, the Unit Discipline Committee (UDC)

convened for an initial hearing and, based on the severity of

the charged offenses, referred the incident report to a

Discipline Hearing Officer (DHO).       Id.   Petitioner signed a

                                    3
    Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 4 of 22 PageID: 108



notice listing his rights at the DHO hearing (BP-S293.052)

including, as relevant here: (1) the right to have a written

copy of the charges at least 24 hours before the hearing; (2)

the right to have a staff member represent him; (3) the right to

call witnesses and present documentary evidence; (4) the right

to make a statement or remain silent; and (5) the right to

appeal.     ECF No. 7-3 at p. 19.      Also that day, Petitioner signed

a Notice of Discipline Hearing Before the DHO (BP-S294.052)

listing five violations: possessing a hazardous tool (Code 108),

use of drugs/alcohol (112), destroy/dispose item-search (115),

refusing to obey an order (307), and interfering with taking

count (321). 2     Id. at p. 21.     Petitioner declined to have a staff

representative or witness at the hearing.           Id.

       The DHO hearing took place on July 19, 2018 before hearing

officer Emmert (the “DHO”), who again advised Petitioner of his

rights to have a witness and staff representative present.               Id.

at p. 23, ¶¶ II(A), III(C)(1).         In addition to the incident

report, the DHO also considered a July 12, 2018 memorandum from

C.O. Hillman, another officer who responded to the incident, a

July 12 chain of custody form for the cell phone, and a photo of

the phone.      Id. at ¶ III(D), pp. 26-28.


2 This is the only document where the last two, Codes 307 and
321, appear. They are not mentioned in the subsequent DHO
findings, and neither party discusses them. Accordingly, they
are not discussed further here.
                                       4
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 5 of 22 PageID: 109



     The DHO issued a report on August 20, 2018, delivered to

Petitioner on September 12, 2018.       Id. at ¶ IX.     The report

found that the incident report did not support the charges for

use of drugs or alcohol (Code 112) or disposing of evidence

during a search (115).     Id. at ¶ V.    However, the DHO sustained

the charge of possession of a hazardous tool (108).          Id.

     The DHO relied primarily upon the initial incident report.

The DHO also considered Petitioner’s statement, in which

Petitioner admitted running, but explained that he “ran because

[he] was scared” and “never had a cell phone.”         Id. at ¶ III(B).

The DHO determined that Petitioner’s denial was not credible.

Id. at ¶ V.

     The DHO imposed a sanction of 40 days’ disallowance of GCT,

54 days’ forfeiture of NVGCT, and 6 months’ loss of commissary,

email, phone, and visiting privileges through January 18, 2019.

Id. at ¶ VI.   The DHO justified the sanctions as necessary “to

comply with the mandatory sanctions requirement, ...deter future

misconduct,” and demonstrate the seriousness of the offense to

Petitioner and other inmates.      Id. at ¶ VII.

     In September 2018, Petitioner filed a BP-10 Regional

Administrative Remedy Appeal.      Id. at p. 7.     In the appeal,

Petitioner alleged that he was leaving the bathroom wearing only

a tank top and boxer shorts when he “was confronted by an

officer wielding a black object in his hand,” which Petitioner

                                    5
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 6 of 22 PageID: 110



believed to be a taser, causing Petitioner to fear bodily harm.

Id.   Petitioner acknowledged running to the laundry room, but

denied entering it.    Id.   Petitioner denied having a cell phone,

arguing that he could not have outrun an officer with a cell

phone in his boxers.     Id. at p. 8.

      On October 26, 2018, the Regional Director affirmed the

DHO’s “reasonably determined” decision.        Id. at p. 9.     The

Regional Director found “no due process concerns or deviations

from policy,” and found that the DHO report “contains sufficient

notice of the allegations[.]”      Id.

      On November 21, 2018, Petitioner filed a Central Office

Administrative Appeal.     Id. at p. 11.     Petitioner “renew[ed] his

argument advanced to the DHO and Regional Office...that he was

never in possession of a cell phone.”        Id.   Petitioner also

contended that the DHO failed to consider Petitioner’s statement

“in conjunction with...Tedesco’s statement that provided

exculpatory evidence,” that the evidence was insufficient under

Third Circuit standards, and that Petitioner has no obligation

to keep common areas free of contraband.        Id.

      On February 24, 2019, the National Inmate Appeals

Administrator affirmed the DHO and Regional Director.           Id. at p.

13.   The Administrator found that the DHO decision “was based

upon the evidence detailed in Section V of the DHO report,” and

“reasonable and supported by the evidence.”         Id.   The

                                    6
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 7 of 22 PageID: 111



Administrator further found that Petitioner’s due process rights

were upheld and the sanctions commensurate to the severity of

the offense.     Id.   Respondent acknowledges that Petitioner has

properly exhausted all available administrative appeals.           ECF

No. 7, pp. 6-7.

      Petitioner now challenges those determinations, arguing

essentially what he did in his administrative appeals: that

there was insufficient evidence to conclude that the cell phone

found in the laundry room belonged to Petitioner.          Petitioner

also alleges violations of his Fourth Amendment rights, arguing

that Officer Trought had no reason to request that Petitioner

submit to a search.      Finally, Petitioner also alleges that his

Fourteenth Amendment rights were violated when he was not

afforded the opportunity to present a defense at the hearing.

      Respondent’s Answer argues that the DHO hearing comported

with due process, that the decision met the appropriate

evidentiary standard, and that the imposed sanction was

appropriate.     Petitioner did not reply.

II.   ANALYSIS

      A.   DHO Hearing Procedures

      Convicted and sentenced prisoners retain the protections of

the Due Process Clause of the Fifth and Fourteenth Amendments

prohibiting deprivation of life, liberty, or property without

due process of law.      See Wolff v. McDonnell, 418 U.S. 539, 556

                                    7
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 8 of 22 PageID: 112



(1974); Haines v. Kerner, 404 U.S. 519 (1972); Wilwording v.

Swenson, 404 U.S. 249 (1971).      Such protections are, however,

“subject to restrictions imposed by the nature of the regime to

which [prisoners] have been lawfully committed... .          In sum,

there must be mutual accommodation between institutional needs

and objectives and the provisions of the Constitution that are

of general application.”     Wolff, 418 U.S. at 556.

     A liberty interest protected by the Due Process Clause may

arise from either of two sources: the Due Process Clause itself

or from state or federal law.      See Hewitt v. Helms, 459 U.S.

460, 466 (1983); Asquith v. Department of Corrections, 186 F.3d

407, 409 (3d Cir. 1999).     Where the government has created a

right to good time credits, and has recognized that a prisoner's

misconduct authorizes deprivation of the right to good time

credits as a sanction, “the prisoner's interest has real

substance and is sufficiently embraced within Fourteenth

Amendment ‘liberty’ to entitle him to those minimum procedures

appropriate under the circumstances and required by the Due

Process Clause to insure that the state-created right is not

arbitrarily abrogated.”     Wolff, 418 U.S. at 557.

     “Federal prisoners serving a term of imprisonment of more

than one year have a statutory right to receive credit toward

their sentence for good conduct.”       Denny v. Schultz, 708 F.3d



                                    8
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 9 of 22 PageID: 113



140, 143-44 (3d Cir. 2013).      Thus, good conduct credit may only

be taken from an inmate if due process protections are observed.

     Petitioner argues that the DHO hearing did not provide due

process because: (1) Petitioner did not receive a copy of the

incident report with the UDC sections completed; (2) Petitioner

was not afforded a forensic analysis of the cell phone; (3) the

DHO denied Petitioner’s request to call CO Trought as a witness;

(4) Trought lacked probable cause to search Petitioner; and (5)

the DHO was biased at the hearing.

     Officials must provide several due process protections: (1)

a written notice of the charges at least twenty-four hours prior

to a hearing; (2) an opportunity to call witnesses and present

evidence; (3) an opportunity to receive assistance from an

inmate representative; (4) a written statement of the evidence

relied upon and the reasons for the disciplinary action; and (5)

an appearance before an impartial decision-making body.           See

Crosby v. Piazza, 465 F. App'x 168, 171–72 (3d Cir. 2012) (per

curiam) (citing Wolff, 418 U.S. at 563–71).         However, Prison

disciplinary proceedings are not part of a criminal prosecution,

and the full panoply of rights due a defendant in such

proceedings does not apply.      Id. at 539.

     Here, as Respondent argues, the DHO hearing met the Wolff

requirements.   Petitioner received notice of the charges on July

12, 2018 at 2:15 p.m., the same day the incident report was

                                    9
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 10 of 22 PageID: 114



written.    ECF No. 7-3, p. 15.     The next day, as evidenced by his

signature on both documents, Petitioner received a DHO Hearing

Notice and a Notice of Inmate Rights.        Id. at pp. 19, 21.

Petitioner waived his right to have witnesses or a staff

representative present.      Id. at p. 21.

     Six days later, on July 19, 2018, Petitioner attended the

DHO hearing, where he was again read his rights and verbally

waived his right to call witnesses or request a staff

representative.    Id. at p. 23, ¶¶ II(A), III(C)(1).         Based on

the evidence in the record – the incident report, Petitioner’s

statement, an officer memorandum, and photos of the cell phone –

the DHO determined that Petitioner possessed the cell phone and

imposed sanctions accordingly.       Id. at pp. 24-25, ¶¶ V-VII.

     Petitioner’s arguments are unpersuasive.          First, Petitioner

was not denied due process when he did not receive a copy of the

incident report or “referrals or recommendations to DHO...per

[28 C.F.R. § 541.7(e)].”      ECF No. 1-1, ¶ 2.     As an initial

matter, due process does not require an initial UDC hearing or

report.    Obiegbu v. Werlinger, 488 F. App'x 585, 586 (3d Cir.

2012).    Rather, “Wolff only requires that an inmate receive

written notice of the charges at least 24 hours before a

hearing.    Wolff does not require the issuance of an incident

report within 24 hours of the incident, and due process is not

violated absent a showing of prejudice.”         Gross, 720 F. App'x at

                                    10
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 11 of 22 PageID: 115



96.   Here, there was no prejudice because Petitioner received

notice of the DHO hearing (the only substantive factfinding

hearing) and his rights there well before the hearing took

place.

      Moreover, 28 C.F.R. § 541.7(e) provides, as relevant here,

that for charges of “a Greatest or High severity prohibited

act,” which includes possession of a cell phone, “the UDC will

automatically refer the incident report to the DHO for further

review.”   BOP Program Statement 5270.09, “Inmate Discipline

Program” (Eff. Aug. 1, 2011) at § 2(f) (“Clarify possession of a

cellular telephone or other electronic communications device is

a Greatest severity level prohibited act.”); Abdullah v.

Stewart, No. 17-CV-2195, 2018 WL 1832311, at *3 (D. Md. Apr. 17,

2018) (“The prohibited act—possession of a hazardous tool (a

cell phone)—is among the greatest severity level offenses.”).

      Second, Petitioner argues that his due process rights were

violated because the DHO did not permit Petitioner to call CO

Trought as a witness.     A DHO’s refusal to call adverse witnesses

comports with Wolff, and does not deprive an inmate of due

process.   Kenney v. Lewisburg, 640 F. App'x 136, 139 (3d Cir.

2016); see also Guerrero v. Recktenwald, 542 F. App'x 161, 164

(3d Cir. 2013) (“[T]he prison administration is not required to

allow a prisoner to cross-examine and confront witnesses in a

disciplinary hearing and has the discretion to limit the hearing

                                    11
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 12 of 22 PageID: 116



and the witnesses called to protect institutional security.”).

But more importantly, nothing in the record supports

Petitioner’s contention that the DHO refused such a request.            To

the contrary, the record demonstrates that Petitioner was

advised of his right to call witnesses, and declined – verbally

and in writing – to do so.      ECF No. 7-3, p. 17 at ¶ 25, p. 21,

p. 23 at ¶¶ II(A), III(C)(1).

     Third, Petitioner argues that he was deprived due process

when prison officials did not perform a forensic investigation

of the cell phone found in the laundry room to confirm that it

was not his.    This argument is also unavailing.

     “Wolff does not...guarantee prisoners the unfettered right

to call any witness or present any evidence they wish regardless

of its relevance or necessity.”       Manfredi v. United States, 12-

CV-1905, 2012 WL 5880343, at *6 (D.N.J. Nov. 20, 2012)

(collecting cases); see also Spence v. Farrier, 807 F.2d 753,

756 (8th Cir. 1986) (although inmates are permitted to present a

defense, “[s]tates need not implement all possible procedural

safeguards against erroneous deprivation of liberty when

utilizing results of scientific testing devices in accusatory

proceedings”).    “[A] prisoner also has no protected due process

right in either obtaining outside scientific or laboratory

testing of evidence to be used against him.”         Whyte v. Snyder-

Norris, No. 0:16-CV-1-HRW, 2016 WL 4069874, at *8 (E.D. Ky. July

                                    12
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 13 of 22 PageID: 117



28, 2016), aff'd, No. 16-6379, 2017 WL 4071133 (6th Cir. June

27, 2017) (rejecting argument that cell phone discovered in the

woods should have been fingerprinted, opened, and examined to

determine if the phone numbers called from it “coincided” with

the numbers on petitioner’s approved call list) (citing Wolff,

418 U.S. at 556-57); see also Cato v. Ives, No. 12-CV-193, 2013

WL 1856101, at *5 (E. D. Ky. Apr. 30, 2013) (rejecting assertion

that an incriminating letter should have been analyzed by

handwriting and fingerprint experts); Outlaw v. Wilson, 2007 WL

1295815, at *2 (N. D. Ind. Apr. 30, 2007) (inmate had no right

to require creation of favorable evidence in the form of

handwriting analysis or lie detector test results).

     However, “[a]lthough prison officials are afforded

deference regarding whether evidence might be unduly hazardous

or undermine institutional safety or correctional goals, ‘the

discretion afforded prison officials is not without limits.’”

Jacquet v. Warden Fort Dix FCI, 707 F. App'x 124, 128 (3d Cir.

2017) (quoting Burns v. Pa. Dep't of Corr., 642 F.3d 163, 173

(3d Cir. 2011).    Thus, courts “typically require prison

officials to determine whether there are legitimate penological

reasons to deny the prisoner access to the evidence requested.

Jacquet, 707 F. App’x at 128 (remanding for further analysis

because “the Government has presented no evidence whatsoever



                                    13
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 14 of 22 PageID: 118



detailing its rationale for preventing [petitioner] from

obtaining hair-testing evidence.”).

     The BOP has, on at least two other documented recent

occasions, performed such analysis on phones found at FCI Fort

Dix as part of their investigations, including on a phone found

on an inmate’s person.     See Arreola-Albarran v. Ortiz, No. CV

17-4500 (RBK), 2019 WL 3887552, at *1 (D.N.J. Aug. 19, 2019)

(phone found on an inmate’s person, but the phone did not belong

to that inmate); Gonzalez v. Hollingsworth, No. 15-2993, 2016 WL

1732376, at *1 (D.N.J. May 2, 2016) (phone found in an inmate’s

cell).   It is unclear from this record why Fort Dix officials

did not perform such an analysis here.

     Implicit in the Jacquet panel’s holding, however, is that

determining whether the BOP’s refusal to analyze evidence is

justified by “legitimate penological reasons” requires a request

and denial.   For example, in a similar action in which a

petitioner challenged the BOP’s refusal to allow him to examine

the contents of a SIM card, the Third Circuit affirmed the

district court’s findings that the petitioner “did not make a

timely request to anyone directly involved in the disciplinary

proceedings” because he first raised the issue on an

administrative appeal, “too late for any prison official at the

hearing level to respond appropriately to the request.”           Donahue

v. Grondolsky, 398 F. App'x 767, 771 (3d Cir. 2010) (“At a

                                    14
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 15 of 22 PageID: 119



minimum, [the petitioner] should have brought his concern about

the contents of the SIM card to the attention of the DHO at his

disciplinary hearing..., and he should have asked for a

postponement of the hearing.”).

      Here, the only evidence of any request is Petitioner’s

memorandum of law contending that at the DHO hearing, he “asked

for a forensic phone search to find out if the phone could be

linked” to him.    ECF No. 1-3, p. 2.      However, that request is

not present anywhere in the record, including either

administrative appeal.     Without any request, there could not be

any refusal, and without any refusal, there cannot be an

unreasonable refusal.

      Regardless, even a timely request would have been

immaterial because the possession of the contraband, not its

ownership, was the only relevant consideration.          Donahue, 398 F.

App’x. at 770.    Thus, even if this Petitioner had timely made a

request to analyze the subject cell phone, and even if it had

been revealed to belong to someone other than Petitioner, there

would nevertheless have been a reasonable basis to find

Petitioner guilty and sanction him accordingly.

      Fourth, Petitioner argues that his Fourth Amendment rights

were violated because officers lacked probable cause to ask him

to submit to a pat search.      ECF No. 1-3 at p. 2; ECF 1-1 at ¶

11.   As Respondent argues, however, pat searches which do not go

                                    15
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 16 of 22 PageID: 120



beyond the scope needed to support legitimate penological

purposes of prison security do not constitute Fourth Amendment

violations.   Banks v. Rozum, 639 F. App'x 778, 782 (3d Cir.

2016).

     Additionally, as Respondent argues, in the context of

criminal proceedings, the remedy for unconstitutional searches

is normally exclusion of the results of that search — the “fruit

of the poisonous tree” doctrine.         However, that doctrine does

not apply to prison disciplinary hearings.         Landor v. Bledsoe,

No. 1:12-CV-1331, 2012 WL 6011588, at *10 (M.D. Pa. Nov. 6,

2012), report and recommendation adopted, No. 1:12-CV-1331, 2012

WL 6005702 (M.D. Pa. Dec. 3, 2012); accord Dillhunt v.

Theriault, 9:07–CV–0412, 2009 WL 4985477, at *15 (N.D.N .Y. Dec.

15, 2009) (the “fruit of the poisonous tree doctrine” has no

applicability to intercepted mail introduced in prison

disciplinary hearings).

     Moreover, even if it did apply, and even if the headphones

observed by CO Trought did not constitute the initial probable

cause for a pat search, Petitioner’s flight constituted an

intervening, intentional act providing an independent source of

probable cause.    United States v. Boxley, No. CR 17-177, 2019 WL

6828393, at *9 (W.D. Pa. Dec. 13, 2019) (“Headlong flight—

wherever it occurs—is the consummate act of evasion: It is not

necessarily indicative of wrongdoing, but it is certainly

                                    16
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 17 of 22 PageID: 121



suggestive of such.”) (citing Illinois v. Wardlow, 528 U.S. 119,

124 (2000)).

     Finally, Petitioner also alleges that the DHO showed bias

during the hearing.     ECF No. 1-3, p. 1.      “[T]he requirement of

an impartial tribunal prohibits only those officials who have a

direct personal or otherwise substantial involvement, such as

major participation in a judgmental or decision-making role, in

the circumstances underlying the charge.”         Speight v. Minor, 245

F. App'x 213, 217 (3d Cir. 2007) (quoting Meyers v. Alldredge,

492 F.2d 296, 306 (3d Cir. 1974)).        General claims of bias, like

those asserted by Petitioner here, are “not sufficient to

indicate the type of ‘direct personal or otherwise substantial

involvement...in the circumstances underlying the charge’ that

shows the DHO’s impartiality.”       Lewis v. Canaan, 664 F. App'x

153, 156 (3d Cir. 2016) (quoting Meyers, 492 F.2d at 306 (3d

Cir. 1974)).    Accordingly, the DHO hearing did not violate

Petitioner’s due process rights.

     B.    Sufficiency of Evidence

     Petitioner also argues that the DHO’s decision was not

supported by sufficient evidence because the responding officer

found the cell phone behind a dryer in the inmate laundry room

rather than on Petitioner’s person.        ECF No. 1-3, pp. 14-16.

Petitioner argues, in other words, that there was insufficient

evidence to prove Petitioner’s constructive possession of the

                                    17
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 18 of 22 PageID: 122



phone, or alternatively that a constructive possession theory is

itself violative of due process.

     “[A] prison disciplinary determination comports with due

process if it is based on ‘some evidence’ in the record.”

Cardona v. Lewisburg, 551 F. App'x 633, 637 (3d Cir. 2014)

(quoting Hill, 472 U.S. at 454–56).        “This standard is minimal.

It does not require a reviewing court to exam the entire record,

independently assess the credibility of witnesses, or even weigh

the evidence.” Cardona, 551 F. App'x 633, 637.          “...[D]ue

process is not violated absent a showing of prejudice.”           Gross

v. Warden, USP Canaan, 720 F. App'x 94, 96 (3d Cir. 2017).

     “Once the reviewing court determines that there is some

evidence in the record to support the finding of the hearing

officer, an inmate's challenge to the weighing of the evidence

must be rejected.”     Id.   Thus, “the ‘some evidence’ requirement

is violated only when a disciplinary sanction is rendered

without any factual basis.”      Visintine v. Zickefoose, No. 11-CV-

4678, 2014 WL 4388609, at *14 (D.N.J. Sept. 5, 2014) (granting

summary judgment to defendant where hearing officer was provided

with witness testimony implicating plaintiff in the altercation

and found witness testimony more credible than Plaintiff’s

account) (emphasis in original) (citing Cardona, 551 F. App'x at

637-38).



                                    18
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 19 of 22 PageID: 123



     Here, as Respondent argues, the DHO’s decision met the

“some evidence” standard.      The DHO, relying upon the incident

report of an eyewitness officer, a memorandum from another

officer, and photos of the phone, found that an officer observed

Petitioner in a bathroom during the 3 a.m. count with a set of

white headphones inside of a toilet paper roll.          ECF No. 7-3, p.

24 at ¶ V.   Rather than submit to a pat search, Petitioner fled,

at which time an officer observed a black cell phone falling out

of Petitioner’s boxers.      Id.   Officers pursued Petitioner to a

laundry room Petitioner entered and quickly existed, thereafter

finding the cell phone behind a dryer.        Id.

     Petitioner argued in his Central Appeal, and argues here,

that Officer Tedesco “never reported witnessing [Petitioner] in

possession of a cell phone.”       ECF No. 7-3, p. 12.     But the

initial incident report, which described Tedesco’s actions, was

authored by Officer Trought, who was working with Tedesco that

evening and who describes Tedesco’s actions in the report.

There is no separate report by Tedesco anywhere in the record.

Even if it did exist, however, and even if it said precisely

what Petitioner claims – that Tedesco never personally observed

the phone in Petitioner’s possession – that would still be

insufficient to overturn the DHO’s findings under the “some

evidence” standard given the other evidence discussed above.



                                    19
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 20 of 22 PageID: 124



     Trought’s observation also refutes another argument

highlighted by Petitioner in his administrative appeals: that

Petitioner could not have had a phone because he was wearing

only a tank top and boxers.      ECF No. 7-3, p. 8.      Accepting this

argument would require this Court to usurp the DHO’s credibility

determination, which is inappropriate under the “some evidence”

standard.   But even accepting Petitioner’s reasoning, the record

indicates that Trought observed Petitioner grab a phone “that

was falling out of his boxers as he ran.”         ECF No. 7-3, p. 15 at

¶ 11.   In other words, the record confirms Petitioner’s theory,

but also his guilt.

     Petitioner also argues that there is insufficient evidence

of constructive possession and/or that a finding of constructive

possession is insufficient to meet the “some evidence” standard.

Contrary to either argument, evidence of constructive possession

can, and does here, satisfy the “some evidence” standard,

particularly where, as here, Petitioner the was the last inmate

observed in the common area where the contraband was found.            See

Solomon v. Warden, FCI Fairton, 506 F. App'x 147, 149 (3d Cir.

2012) (affirming district court’s findings of “some evidence” of

constructive possession where cell phone was found in

petitioner’s work area, where he was one of just three orderlies

with access); Donahue, 398 F. App’x at 772-73 (3d Cir. 2010)

(rejecting argument that the petitioner did not constructively

                                    20
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 21 of 22 PageID: 125



possess SIM card where numerous inmates in his dorm had access

to the area where contraband was found because the SIM card was

taped to back of the petitioner’s clothes drawer, which he was

responsible for); Berroa v. Hollingsworth, No. CV-16-2298, 2019

WL 1450788, at *4 (D.N.J. Apr. 2, 2019) (finding some evidence

in the record where inmate was the only one in the stall

immediately before cell phone was found).         Accordingly, this

argument is also unavailing.

     C.    Sanctions Imposed

     Finally, to the extent that Petitioner also argues that the

sanctions imposed were disproportionate to the severity of the

offense, they are within the permissible range of available

sanctions for a violation of Code 108.        See 28 C.F.R. § 541.3;

see also Shelton v. Jordan, 613 F. App'x 134, 135 (3d Cir.

2015); Singleton v. White, No. 3:18-CV-1265, 2019 WL 1245817, at

*2 (M.D. Pa. Feb. 15, 2019), report and recommendation adopted,

No. CV 3:18-1265, 2019 WL 1242440 (M.D. Pa. Mar. 18, 2019)

(sanction of loss of 41 days good conduct time, 378 days of non-

vested good conduct time, 30 days disciplinary segregation, and

6 months loss of commissary for possession of cell phone was

“well within” DHO discretion pursuant to 28 C.F.R. § 541.3).

Accordingly, this argument is also unavailing, and the Petition

will be dismissed.



                                    21
 Case 1:19-cv-11023-NLH Document 8 Filed 03/25/21 Page 22 of 22 PageID: 126



III. CONCLUSION
     For the reasons above, the petition for writ of habeas

corpus will be denied.

     An appropriate order follows.



Dated: March 25, 2021                    ___s/ Noel L. Hillman ___
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    22
